HAWKINS, Presiding Judge.
Appellant was tried upon a complaint and information charging him with transporting whisky in dry territory.
The case was tried on the 5th day of January, 1948, but the caption to the transcript recites that it was tried, at a term of court which began on the 2d day of February, 1948, and ended on April 5, 1948.
The record shows the verdict of a jury finding appellant guilty and assessing his punishment at a fine of $100.00 and 30 days in jail. If any judgment was ever entered on said verdict the transcript fails to so show. The record also fails to show any notice of appeal.
*427Without a judgment and notice of appeal this court has no jurisdiction.
The appeal is dismissed.
BEAUCHAMP, Judge.
The appeal in this cause was dismissed on June 9th, 1948, because the transcript showed no judgment entered in the case and no notice of appeal was found in the record. No motion for rehearing was filed within the fifteen days provided by law. That term of court adjourned the last Saturday of June, 1948, and the case was not brought forward in the docket for the present term of court.
On the 18th day of March, 1949, some kind of certified record, claiming to contain supplemental transcript, was filed in this court. Evidently it was an effort of appellant to perfect the record. It was filed too late to authorize any consideration from this court. The former order of dismissal is valid and the clerk of this court is authorized and directed to issue such mandate as may be necessary, or appropriate, to carry out the judgment of the court below, in the event same has not been done.